DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s)  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the feature recites “the interconnection structure includes: a top layer interconnect structure that connects the plurality of semiconductor sections or both a bridge die and the top layer interconnect structure” found confusing because it is not clear whether the Applicant is claiming the interconnection structure includes: 
1- a top layer interconnect structure that connects the plurality of semiconductor sections; or 
2- both a bridge die and the top layer interconnect structure; or
3- a top layer interconnect structure that connects both a bridge die and the top layer interconnect structure.
For the remain of this Action, the Examiner interprets the interconnection structure includes as the following:
 1- a top layer interconnect structure that connects the plurality of semiconductor sections; or 
2- both a bridge die and the top layer interconnect structure.
Regarding claim 8, it is rejected for the same reason indicated above and the Examiner applied the same interpretation as above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koide (US 8,546,187).
Regarding claim 1, Koide teaches a die in fig. 1, comprising: 
a plurality of semiconductor sections (30A-30B); and 
an interconnection structure (refer to interconnection structure between 30A-30B and 200) connecting the plurality of semiconductor sections (30A-30B) to provide a functionally monolithic base die, the interconnection structure includes: a bridge die and the top layer interconnect structure.

    PNG
    media_image1.png
    542
    704
    media_image1.png
    Greyscale

Regarding claim 2, Koide teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 2 of Koide teaches the top layer interconnect structure (refer to solder balls 140 and wires 27) includes stitch wires (27) that connect top layer interconnects (144a) that correspond to a first semiconductor section (30A) to top layer interconnects (144a) that correspond to a second semiconductor section (30B) .
Regarding claim 7, Koide teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 2 of Koide teaches the plurality of semiconductor sections (30A-30D) includes separable quadrants (see fig. 2).

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karikalan (US 2013/0168854).
Regarding claim 1, Karikalan teaches a die in fig. 1, comprising: 
a plurality of semiconductor sections (110 and 120); and 
an interconnection structure (refer to 146/142 and 130) connecting the plurality of semiconductor sections (refer to 110 and 120) to provide a functionally monolithic base die, the interconnection structure includes: a bridge die (130) and the top layer interconnect structure (146).
Regarding claim 4, Karikalan teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 2 of Karikalan teaches the bridge die (130) is connected underneath first and second semiconductor sections (110 and 120).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Karikalan (US 2013/0168854).
Regarding claim 3, Karikalan teaches all the limitations of the claimed invention for the same reasons as set forth above except for the bridge die (130) is connected above first and second semiconductor sections (110 and 120).
Fig. 2 of Karikalan teaches another embodiment wherein the bridge die (130) is connected above first and second semiconductor sections (110 and 120).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the bridge die is connected above first and second semiconductor sections as shown in another embodiment of Karikalan in the first embodiment of Karikalan so that it provides an alternative way of connecting between the first active die and the second active die.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Karikalan as applied to claim 1 above, and further in view of Liu (US 20150028486).
Regarding claim 5, Karikalan teaches all the limitations of the claimed invention for the same reasons as set forth above except for the bridge die includes interconnect input/output (I/O) logic.
Liu teaches the same field of an endeavor wherein the bridge die (105) includes interconnect input/output (I/O) logic (see par. 20).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the bridge die includes interconnect input/output (I/O) logic as taught by Liu in the teaching of Karikalan so that it provides electrical signals that is associated with operation of the dies (see par. 20).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Karikalan as applied to claim 1 above, and further in view of Bolison (EP 2234158).
Regarding claim 6, Karikalan teaches all the limitations of the claimed invention for the same reasons as set forth above except for the bridge die includes a plurality of SRAM semiconductor layers. 
Bolison teaches a same field of an endeavor wherein a die (110) includes a
plurality of SRAM semiconductor layers (112) (see fig. 1B).
	Thus, it would have been obvious to one having ordinary skills in the art before
the invention was made to include the bridge die includes a plurality of SRAM
semiconductor layers as taught by Bolison in the teaching of Karikalan so that it controls the speed and density of communications between the vertically stacked dies and the
substrate (see par. 9).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koide (US 8546187), and further in view of Joseph (US 2009/0267238).
Regarding claim 8, Koide teaches a package in fig. 1, comprising: 
a package substrate (200);
	die on the package substrate (100) including: 
a plurality of semiconductor sections (30A-30B); and 
an interconnection structure (refer to interconnection structure between 30A-30B and 200) connecting the plurality of semiconductor sections (30A-30B) to provide a functionally monolithic base die, the interconnection structure includes: a bridge die and the top layer interconnect structure.
Koide does not teach -3- Attorney Docket No. AB4376-USExaminer: Nguyen, Niki HoangSerial No.: 16/236,228Art Unit: 2818a computation die above each of the semiconductor sections.
Joseph teaches the same field of an endeavor wherein a computation die (126/136) above each of the semiconductor sections (see fig. 4).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a computation die above each of the semiconductor sections as taught by Joseph in the teaching of Koide so that it separately computes logic at each of the semiconductor sections.

    PNG
    media_image1.png
    542
    704
    media_image1.png
    Greyscale

Regarding claim 9, Koide and Joseph teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 2 of Koide teaches the top layer interconnect structure (refer to solder balls 140 and wires 27) includes stitch wires (27) that connect top layer interconnects that correspond to a first semiconductor section (30A) to top layer interconnects that correspond to a second semiconductor section (30B) .
Regarding claim 14, Koide and Joseph teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 2 of Koide teaches the plurality of semiconductor sections (30A-30D) includes separable quadrants (see fig. 2).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koide (US 8546187), and further in view of Joseph (US 2009/0267238).
	Regarding claim 8, Karikalan teaches a package, comprising: 
	A package substrate (102);
	die on the package substrate (100c) including: 
a plurality of semiconductor sections (110 and 120); and 
an interconnection structure (142/146 and 130) connecting the plurality of semiconductor sections (110 and 120) to provide a functionally monolithic base die, the interconnection structure includes: a top layer interconnect structure (146) that connects the plurality of semiconductor sections  (110 and 120) or both ta bridge die (130) and the top layer interconnect structure (146).
Karikalan does not teach -3- Attorney Docket No. AB4376-USExaminer: Nguyen, Niki HoangSerial No.: 16/236,228Art Unit: 2818a computation die above each of the semiconductor sections.
Joseph teaches the same field of an endeavor wherein a computation die (126/136) above each of the semiconductor sections (see fig. 4).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a computation die above each of the semiconductor sections as taught by Joseph in the teaching of Karikalan so that it separately computes logic at each of the semiconductor sections.
Regarding claim 10, Karikalan and Joseph teach all the limitations of the claimed invention for the same reasons as set forth above except for the bridge die (130) is connected above first and second semiconductor sections (110 and 120).
Fig. 2 of Karikalan teaches another embodiment wherein the bridge die (130) is connected above first and second semiconductor sections (110 and 120).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the bridge die is connected above first and second semiconductor sections as shown in another embodiment of Karikalan in the combined teaching of Karikalan and Joseph so that it provides an alternative way of connecting between the first active die and the second active die.
Regarding claim 11, Karikalan and Joseph teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 2 of Karikalan teaches the bridge die (130) is connected underneath first and second semiconductor sections (110 and 120).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Koide (US 8546187) in view of Joseph (US 2009/0267238 as applied to claim 8, and further in view of Liu (US 20150028486).
Regarding claim 12, Karikalan and Joseph teach all the limitations of the claimed invention for the same reasons as set forth above except for the bridge die includes interconnect input/output (I/O) logic.
Liu teaches the same field of an endeavor wherein the bridge die (105) includes interconnect input/output (I/O) logic (see par. 20).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the bridge die includes interconnect input/output (I/O) logic as taught by Liu in the teaching of Karikalan and Joseph so that it provides electrical signals that is associated with operation of the dies (see par. 20).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Koide (US 8546187) in view of Joseph (US 2009/0267238 as applied to claim 8, and further in view of Bolison (EP 2234158).
Regarding claim 13, Karikalan and Joseph teach all the limitations of the claimed invention for the same reasons as set forth above except for the bridge die includes a plurality of SRAM semiconductor layers. 
Bolison teaches a same field of an endeavor wherein a die (110) includes a
plurality of SRAM semiconductor layers (112) (see fig. 1B).
	Thus, it would have been obvious to one having ordinary skills in the art before
the invention was made to include the bridge die includes a plurality of SRAM
semiconductor layers as taught by Bolison in the teaching of Karikalan and Joseph so that it controls the speed and density of communications between the vertically stacked dies and the substrate (see par. 9).

Allowable Subject Matter
Claims 15-20 are allowed for the same reasons indicated in the previous Action dated on 03/25/2022.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tram Hoang Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818